Exhibit 10(II)
TECHNOLOGY LICENSE AGREEMENT
     THIS TECHNOLOGY LICENSE AGREEMENT (this “Agreement”) is entered into this
30th day of October, 2009 between SOUTHERN MUTUAL INSURANCE COMPANY, a Georgia
mutual fire insurance company (“Southern Mutual”) and DONEGAL MUTUAL INSURANCE
COMPANY, a Pennsylvania mutual fire insurance company (“Donegal Mutual”).
WITNESSETH:
     WHEREAS, Southern Mutual, in order to obtain additional surplus and assure
its future competitive viability, entered into a Surplus Note Purchase Agreement
(the “Note Purchase Agreement”) dated as of September 8, 2009 with Donegal
Mutual;
     WHEREAS, Donegal Mutual purchased on the date hereof a surplus note (the
“Surplus Note”) of Southern Mutual in the principal amount of Two Million Five
Hundred Thousand Dollars ($2,500,000) pursuant to the Note Purchase Agreement;
     WHEREAS, a condition precedent to Donegal Mutual’s purchase of the Surplus
Note is that Southern Mutual and Donegal Mutual enter into this Agreement
whereby Donegal Mutual will license certain of its computer applications and
systems to Southern Mutual on the terms and conditions set forth in this
Agreement; and
     WHEREAS, Southern Mutual and Donegal Mutual are also entering into a
Services Agreement whereby Donegal Mutual will provide advice and assistance to
Southern Mutual in connection with its on-going business operations including
the IT System (as defined below);
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, and intending to be legally bound hereby, Donegal Mutual and
Southern Mutual agree as follows:
     1. Definitions. In this Agreement:
          (a) “Applications” means the data processing and computer applications
listed on Exhibit A to be licensed by Donegal Mutual for use by Southern Mutual
for the following purposes:
               (1) policy underwriting, issuance and administration;
               (2) claims administration;
               (3) investment management;

 



--------------------------------------------------------------------------------



 



               (4) payroll administration;
               (5) financial and tax accounting, bookkeeping, recordkeeping and
reporting, including preparation and keeping of financial journals, ledgers,
records, reports and returns relating to all categories of cash inflows and
outflows, accounts payable and receivable, income accrued or received, expenses
accrued or paid, assets and liabilities; and
               (6) general applications to support the foregoing and other
aspects of Southern Mutual’s business as mutually agreed by Southern Mutual and
Donegal Mutual from time to time.
          (b) “Data” means the following three types of data:
               (1) “Form Data,” which means data used to populate Application
templates to generate standard forms such as application forms, policy forms,
claims forms and financial reporting forms;
               (2) “Input Data,” which means data to be processed or used by an
Application to generate Output Data, such as the information submitted by a
policy applicant; and
               (3) “Output Data,” which means data generated by processing Input
Data and/or Form Data on the Applications, such as a completed policy form.
          (c) “Hardware” means all computers, servers, processors, routers,
communications equipment, storage equipment and other devices, equipment,
peripherals and hardware owned by, or leased or licensed to, Donegal Mutual and
used or useful in operating the Software.
          (d) “IT System” means the Applications, Hardware and Software but
excludes the Data.
          (e) “Software” means the machine readable object code installed and
operated on the Hardware for the products listed on Exhibit A hereto as
necessary or useful to support the Applications, as the same may be
supplemented, updated, modified or replaced by Donegal Mutual in its reasonable
discretion from time to time during the term of this Agreement.
          (f) “User Documentation” means all user documentation, manuals and
other materials, whether in paper, electronic or other form, provided by
Software vendors and/or Donegal Mutual with respect to the Applications.

-2-



--------------------------------------------------------------------------------



 



     2. IT Services and License. Upon the terms and subject to the conditions
set forth in this Agreement, Donegal Mutual will provide Southern Mutual with
access to and use of the Applications on Donegal Mutual’s IT System as follows:
          (a) Customization of Applications. Donegal Mutual and Southern Mutual
agree to establish, within 30 days from the date of this Agreement, a technology
transition team consisting of employees of Donegal Mutual and employees of
Southern Mutual to facilitate the customization of the Applications for use by
Southern Mutual, with commencement of Southern Mutual’s use of the Applications
expected to occur within six months of the date of this Agreement. Southern
Mutual will continue to bear the costs of operating its own existing IT systems
as so authorized.
          (b) Hosting of IT System. Donegal Mutual will host the IT System on
its Hardware and will supply all Software and Applications to Southern Mutual.
Southern Mutual will supply all Form Data to populate the Applications, and
Donegal Mutual will host the Form Data on its Hardware. Southern Mutual will be
responsible for reviewing, updating and maintaining the Form Data during the
term of this Agreement.
          (c) Administration and Maintenance of IT System. Donegal Mutual will
provide, or contract with third parties to provide, all administration and
maintenance of Donegal Mutual’s IT System, including routine and emergency
servicing and maintenance of Hardware and Software, installation and testing of
all updates, new versions and patches to the Software as recommended by the
vendors and/or agreed by such vendors and Donegal Mutual, routine backup of all
Software and Data files hosted on the Hardware, monitoring and implementation of
security procedures.
          (d) Access to IT System. Southern Mutual and Donegal Mutual will agree
to a mutually acceptable process to allow Southern Mutual to designate and
change its authorized employee users from time to time. Authorized users may
have full or partial access to Data and the IT System, and will have designated
rights to process Data on the Applications, as designated by mutual agreement of
Southern Mutual and Donegal Mutual. Authorized users who work in designated
Southern Mutual facilities will have networked access to the Applications and
will also have the ability to access certain Applications over the Internet.
Southern Mutual agents who are so designated by Southern Mutual will have
comparable access to and use of Donegal Mutual’s WritePro System and WriteBiz
System and Donegal Mutual’s website as is afforded to agents of Donegal Mutual
who are so designated by Donegal Mutual.
          (e) Facilities Required. All Southern Mutual authorized users will
need the communications facilities and services and computer equipment
designated in the relevant User Documentation, which will generally include a
dedicated high-speed communications link to the IT System (to be arranged by
Donegal Mutual at Southern Mutual’s cost) for networked access, high-speed
Internet access and appropriate computer systems, scanners,

-3-



--------------------------------------------------------------------------------



 



printers and other peripherals, local area networks and other hardware and
software. All such facilities will be the responsibility of Southern Mutual and
not Donegal Mutual.
          (f) User Documentation. Donegal Mutual will provide Southern Mutual
with such access to User Documentation in Donegal Mutual’s possession or control
relating to the Applications as is necessary to permit use of the Applications
by Southern Mutual as described in this Agreement.
          (g) Training. At the conclusion of the customization of Applications
pursuant to Section 2(a), Donegal Mutual will provide initial training for
Southern Mutual personnel at the facilities of Southern Mutual as mutually
agreed by Southern Mutual and Donegal Mutual and Donegal Mutual shall bear the
expenses of providing training to Southern Mutual’s personnel.
          (h) Form Data and Input Data. Southern Mutual will bear all
responsibility for generating and inputting all Form Data and Input Data onto
the IT System.
          (i) Output Data. Donegal Mutual will use commercially reasonable
efforts to ensure that the IT System is capable of generating Output Data using
the Form Data and Input Data supplied by Southern Mutual.
          (j) Data Transfers, Storage and Retrieval. All electronic files will
reside on Donegal Mutual’s servers at facilities owned or controlled by Donegal
Mutual. In appropriate circumstances, cached or downloaded files may reside at
Southern Mutual’s facilities on a temporary or permanent basis.
          (k) Customer Support. Donegal Mutual will provide Southern Mutual’s
authorized users with access to and use of its help desk resources for the same
purposes and at the same service levels and hours as those made available to
employees of Donegal Mutual.
          (l) Southern Mutual, for purposes of its customer privacy policy,
hereby acknowledges that the Donegal Mutual employees providing the services
described in this Agreement constitute a third-party insurance service provider
and are authorized to have access to nonpublic personal financial information of
the policyholders of Southern Mutual in order to perform their responsibilities
under this Agreement.
          (m) Donegal Mutual shall use its best efforts to provide the services
described above and such other or additional services as Southern Mutual’s Board
of Directors may from time to time request pursuant to this Agreement in such
manner as Southern Mutual’s Board of Directors, in its business judgment,
exercised in accordance with applicable law, deems necessary or appropriate.
Notwithstanding the foregoing, Southern Mutual agrees that Donegal Mutual shall
have no obligation to provide services to Southern Mutual of a quality greater
than the quality of such services that Donegal Mutual maintains

-4-



--------------------------------------------------------------------------------



 



for its own operations. Donegal Mutual shall include the services to be rendered
by it to Southern Mutual pursuant to this Agreement in Donegal Mutual’s disaster
recovery plans.
     3. Financial Arrangements.
          (a) In consideration of the Quota Share Reinsurance Agreement between
Southern Mutual and Donegal Mutual, Donegal Mutual shall not charge Southern
Mutual for the license and support to be provided pursuant to Section 2 of this
Agreement.
          (b) Southern Mutual will pay from its own funds all of its own
operating costs and expenses.
          (c) Southern Mutual will be solely responsible for, and will hold
harmless and indemnify Donegal Mutual, including its successors, officers,
directors, employees, agents and affiliates, from and against all losses,
claims, damages, liabilities and expenses, including any and all reasonable
expenses and attorneys’ fees and disbursements incurred in investigating,
preparing or defending against any litigation or proceeding, whether commenced
or threatened, or any other claim whatsoever, whether or not resulting in any
liability, suffered, incurred, made, brought or asserted by any person not a
party to this Agreement in connection with Donegal Mutual’s provision of
services to Southern Mutual, unless such loss, claim, damage, liability or
expense results from the negligence, willful misconduct or fraud of Donegal
Mutual or its officers, directors, employees, agents or affiliates or any other
person engaged by Donegal Mutual to provide services to Southern Mutual.
          (d) Donegal Mutual will be solely responsible for, and will hold
harmless and indemnify Southern Mutual, including its successors, officers,
directors, employees, agents and affiliates, from and against all losses,
claims, damages, liabilities and expenses, including any and all reasonable
expenses and attorneys’ fees and disbursements incurred in investigating,
preparing or defending against any litigation or proceeding, whether commenced
or threatened, or any other claim whatsoever, whether or not resulting in any
liability, suffered, incurred, made, brought or asserted by any person not a
party to this Agreement resulting from any failure of Donegal Mutual to obtain
all required legal rights to use the IT System as described in Section 4(b) of
this Agreement and to obtain all required licenses necessary for that use,
negligence, willful misconduct or fraud of Donegal Mutual or its officers,
directors, employees, agents or affiliates or any other person engaged by
Donegal Mutual to provide services to Southern Mutual.
     4. Intellectual Property Rights.
          (a) Donegal Mutual and/or its licensors/vendors will retain ownership
of all rights in the IT System, including the Southern Mutual customization work
product for the Applications. All access to and use by Southern Mutual of the IT
System hereunder will be a

-5-



--------------------------------------------------------------------------------



 



revocable license limited to the scope and purposes enumerated in this
Agreement, and Southern Mutual will acquire no other rights in the aforesaid
items under this Agreement. Notwithstanding the foregoing, Southern Mutual will
retain a non-exclusive license to customization work product for the
Applications.
          (b) Donegal Mutual has the full legal right to use the IT System and
to provide the Applications in accordance with this Agreement and to obtain all
required licenses for that use. The provision of the Applications and the use of
the IT System and any other material or services provided or licensed to
Southern Mutual under this Agreement will not infringe upon the proprietary
rights of any Third Party.
          (c) Southern Mutual will own all rights in the Form Data and Input
Data.
          (d) Output Data may comprise derivative works that include elements of
Input Data, Form Data and the Applications or Software. Any tangible copies
embodying Output Data can be used and retained by Southern Mutual but retention
of those rights does not imply ownership of the IT System.
          (e) Southern Mutual and Donegal Mutual will coordinate their
respective trade secret protection, privacy and information security policies so
as to ensure each complies with (i) all applicable laws and regulations,
(ii) all applicable contractual commitments to third parties and (iii) best
business practices.
          (f) Southern Mutual shall not, and shall not permit any of its
employees, to disclose, whether orally, in writing or electronically, any
confidential information regarding the IT System to any person except authorized
employees of Southern Mutual and Donegal Mutual.
          (g) Donegal Mutual agrees that its employees performing the services
contemplated by this Agreement shall not disclose any nonpublic personal
financial information about the policyholders of Southern Mutual in violation of
applicable law and the customer privacy policy of Southern Mutual.
     5. Risk Allocations.
          (a) Southern Mutual will be responsible for accuracy and entry of all
Input Data and Form Data. Southern Mutual will ensure that all its access
control representatives and authorized users do not use the IT System or any
Data held on the IT System (i) for any unlawful purpose, (ii) in any manner that
may cause harm to the IT System or any data residing on the IT System, (iii) to
provide services for any other business (whether for a fee or not) as a service
bureau or otherwise or (iv) for any purpose other than to operate the
Applications for Southern Mutual.

-6-



--------------------------------------------------------------------------------



 



          (b) Both Southern Mutual and Donegal Mutual will implement
commercially reasonable security procedures.
          (c) Except as expressly set forth in this Agreement, neither Donegal
Mutual nor Southern Mutual makes any representation or warranty to the other,
express or implied, including, without limitation, any warranty of description,
merchantability or fitness for a particular purpose.
          (d) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR ELSEWHERE TO THE
CONTRARY, IN NO EVENT WILL EITHER PARTY HAVE ANY LIABILITY UNDER THIS AGREEMENT
OR OTHERWISE IN RESPECT OF THE SERVICES AND LICENSES THAT ARE THE SUBJECT OF
THIS AGREEMENT FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, COLLATERAL,
EXEMPLARY, PUNITIVE, ENHANCED, SPECIAL OR OTHER SIMILAR DAMAGES OF ANY KIND OR
NATURE WHATSOEVER, INCLUDING LOST PROFITS TO THE OTHER PARTY FROM FUTURE
BUSINESS OPPORTUNITIES, LOSS OF USE OR REVENUE, LOSS OF SAVINGS OR LOSSES BY
REASON OF THE COST OF CAPITAL, WHETHER OR NOT THE OTHER PARTY HAS BEEN ADVISED
OF, OR OTHERWISE MIGHT OR SHOULD HAVE ANTICIPATED, THE POSSIBILITY OR LIKELIHOOD
OF SUCH DAMAGES.
          (e) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EXCEPT
FOR CLAIMS, DAMAGES, LIABILITIES AND EXPENSES AS DESCRIBED IN SECTION 3(e) OF
THIS AGREEMENT, THE AGGREGATE LIABILITY OF EITHER PARTY TO THE OTHER PARTY UNDER
THIS AGREEMENT FOR ANY REASON AND UPON ALL CLAIMS OR CAUSES OF ACTION WILL BE
LIMITED TO A MAXIMUM OF THE AGGREGATE AMOUNT OF THE FEES AND EXPENSES PAID OR
PAYABLE BY SOUTHERN MUTUAL TO DONEGAL MUTUAL UNDER THIS AGREEMENT. THE
LIMITATION OF LIABILITY SET FORTH IN THIS SECTION 5(e) APPLIES TO ALL CAUSES OF
ACTION OR CLAIMS IN THE AGGREGATE, INCLUDING BREACH OF CONTRACT, BREACH OF
WARRANTY, NEGLIGENCE, STRICT LIABILITY, MISREPRESENTATION OR ANY OTHER LEGAL OR
EQUITABLE GROUNDS, EXCEPT FOR CLAIMS, DAMAGES, LIABILITIES AND EXPENSES AS
DESCRIBED IN SECTION 3(e) OF THIS AGREEMENT.
          (f) Donegal Mutual will not be held responsible or incur any liability
for any delay or failure in performance of any part of this Agreement to the
extent that such delay or failure results from causes beyond its control,
including fire, flood, explosion, war, labor dispute, embargo, government
requirement, civil or military authority, natural disasters or other similar
types of situations. If such a situation occurs, Donegal Mutual will give prompt
notice to Southern Mutual and Donegal Mutual will use commercially reasonable
efforts to resume performance, to the extent possible, as soon as practical
after the cessation of the situation. This Section 5(f) will not relieve
Southern Mutual of its obligation

-7-



--------------------------------------------------------------------------------



 



to pay all fees and expenses that are due Donegal Mutual but may be the basis
for a delay in payment.
     6. Miscellaneous Provisions.
          (a) This Agreement is effective on the Closing Date (as defined in the
Note Purchase Agreement) and will terminate on December 31, 2014, except if
extended by Southern Mutual as provided in Section 6(b); provided, however that
this Agreement may be terminated at any time prior to such date in any of the
following events:
               (i) By Donegal Mutual, upon written notice to Southern Mutual, if
Southern Mutual becomes insolvent or becomes subject to any voluntary or
involuntary conservatorship, rehabilitation, receivership, reorganization,
liquidation or bankruptcy case or proceeding or the surplus of Southern Mutual
is less than the minimum amount of surplus required by the laws of the State of
Georgia for the classes of insurance Southern Mutual is then transacting;
               (ii) By Donegal Mutual, upon written notice to Southern Mutual,
if the designees of Donegal Mutual cease to constitute a majority of the members
of the Board of Directors of Southern Mutual;
               (iii) By Southern Mutual, upon written notice to Donegal Mutual,
if Donegal Mutual becomes insolvent or becomes subject to any voluntary or
involuntary conservatorship, receivership, reorganization, liquidation or
bankruptcy case or proceeding;
               (iv) By Southern Mutual, upon written notice to Donegal Mutual,
subsequent to payment in full of the Surplus Note; or
               (v) By Donegal Mutual or Southern Mutual, upon written notice to
the other, upon the termination of the Services Agreement in accordance with its
terms. Termination of this Agreement pursuant to this section 6(a)(v) shall be
effective on the same date as the termination of the Services and Affiliation
Agreement becomes effective.
          (b) Subject to Section 6(a), Southern Mutual shall have the option to
extend the term of this Agreement for one additional year upon delivery of a
written notice of extension to Donegal Mutual not later than 90 days prior to
the expiration of the then current term. Southern Mutual will have the right to
exercise the extension option for five successive years commencing with an
option to extend the scheduled termination date of December 31, 2014 to
December 31, 2015 and ending with an option to extend the termination date to
December 31, 2019.
          (c) Any termination of this Agreement by Donegal Mutual pursuant to
Sections 6(a)(i), 6(a)(ii) or 6(a)(v) of this Agreement shall only become
effective after (i) 18 months after written notice of such termination is given
to Southern Mutual by Donegal

-8-



--------------------------------------------------------------------------------



 



Mutual and (ii) subject to the receipt of any necessary insurance regulatory
approvals and filings.
          (d) Donegal Mutual agrees that upon termination or expiration of this
Agreement for any reason, Donegal Mutual will exercise commercially reasonable
efforts and cooperation to effect an orderly and efficient transition to a
successor provider of Applications.
          (e) Southern Mutual will be responsible for any federal, state or
local income, excise, ad valorem, sales or use taxes imposed with respect to the
services and license made available or provided under this Agreement other than
any tax that may be imposed on the income of Donegal Mutual.
          (f) Donegal Mutual will arrange for all Data residing on its Hardware
to be covered by any insurance coverage it maintains for other data residing on
its Hardware, and the incremental cost of such coverage will be for the account
of Southern Mutual.
          (g) All notices or other communications required or permitted under
this Agreement shall be given in writing and shall be given by confirmed
facsimile or registered mail, postage prepaid, addressed as follows:
          if to Southern Mutual, to:
Southern Mutual Insurance Company
360 Alps Road
Athens, Georgia 30606
Attention: Allen R. Green, President
Facsimile: 706-549-7855
          if to Donegal Mutual, to:
Donegal Mutual Insurance Company
1195 River Road
Marietta, Pennsylvania 17547
Attention: Donald H. Nikolaus, President
Facsimile: 717-426-7009
Such notice will be given at such other address or to such other representative
as a party to this Agreement may furnish pursuant to this Section 6(g) to the
other party to this Agreement.
          (h) No assignment, transfer or delegation, whether by merger or other
operation of law or otherwise, of any rights or obligations under this Agreement
will be

-9-



--------------------------------------------------------------------------------



 



made by a party to this Agreement without the prior written consent of the other
party to this Agreement and, if required by applicable law, the Commissioner of
Insurance of the State of Georgia and any other insurance regulatory authority
having jurisdiction over this Agreement. This Agreement will be binding upon the
parties hereto and their respective permitted successors and assigns.
          (i) This Agreement constitutes the entire agreement of the parties to
this Agreement with respect to its subject matter, supersedes all prior
agreements, if any, of the parties to this Agreement with respect to its subject
matter and may not be amended except in writing signed by the party to this
Agreement against whom the change is asserted. The failure of any party to this
Agreement at any time or times to require the performance of any provision of
this Agreement will in no manner affect the right to enforce the same and no
waiver by any party to this Agreement of any provision or breach of any
provision of this Agreement in any one or more instances will be deemed or
construed either as a further or continuing waiver of any such provision or
breach or as a waiver of any other provision or breach of any other provision of
this Agreement.
          (j) In case any one or more of the provisions contained herein shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause continued performance of this
Agreement as contemplated herein to be unreasonable or materially and adversely
frustrate the objectives of the parties as expressed in this Agreement.
          (k) This Agreement will be governed by and construed in accordance
with the laws of the State of Georgia.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year first above written.

            SOUTHERN MUTUAL INSURANCE COMPANY
      By:   /s/ Allen R. Green         Allen R. Green, President               
DONEGAL MUTUAL INSURANCE COMPANY
      By:   /s/ Donald H. Nikolaus         Donald H. Nikolaus, President       
   

-10-



--------------------------------------------------------------------------------



 



         

EXHIBIT A

     
Network Software:
   
 
   
ImageRight
  Electronic Document Imaging
Allenbrook
  Commercial Underwriting and Policy Issuance
www.donegalgroup.com
  Internet Web Site Functionality
WritePro
  Personal Lines Automated Underwriting and Policy Issuance System (Proprietary)
WriteBiz
  Commercial Lines Automated Underwriting and Policy Issuance System
(Proprietary)
SCSI (JBIAS)
  Report Ordering Software Utilized in WritePro Application
Cold Fusion Web Software
  Web Site Development Tool
Oracle
  Database Management
Cognos
  Database Report Writing Tool
Polk
  Vehicle Identification Number Database
Map Info
  Mapping Software used in WritePro
Mapquest
  Location Software used for the Website Agency Locater
Transall
  Print Software used within Allenbrook
Group1, PC Finalist
  Address Verification Software
CITRIX
  Remote Access
CA, Allenbrook Interface
  Interfaces Allenbrook to the Mainframe Applications
Quest Reporter
  Report Writing Tool used in WritePro
Blue Cod Products
  Add-on Products to the Allenbrook Application
Phoenix Direct
  Agency Front-End to Allenbrook
ACORD AL3
  Industry-Standard Interface used in Data Transmission to and from Agency
Systems
ISO, PPC Location, WP
  Software used to Code Property Protection Classes in WritePro
SQL for WritePro
  Programming Language used in WritePro
Guidewire Claims Center
  Claims Management
ADP
  Payroll
Great Plains Dynamics
  General Ledger and Accounts Payable
Sungard EPS
  Investment Accounting

A-1



--------------------------------------------------------------------------------



 



     
Mainframe Software:
   
 
   
CA QA Hyperstation
  Mainframe Quality Assurance Management
Docucorp
  Policy Document Maintenance
CSC V7
  Policy Management and Billing System
BCMS
  Account Billing System
IBM VM
  Mainframe Operating System Software
IBM System Software
  Mainframe Operating System Software
CA System Software
  Mainframe Operating System Software
MacKinney
  Mainframe Operating System Software
Finalist
  Address Verification Software
CompuWare System Software
  Mainframe Operating System Software
Polk
  Vehicle Identification Number Database
Solimar
  Mainframe Interface to ImageRight

A-2